DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 12/19/2019.
3.	Claims 1-20 are numbered accordingly and are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.        The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.         As to Independent Claims 1, 19, and 20 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Jiang et al. US 202010160882 discloses in Section [0026] In a NR Release-15, there is no consideration on a solution of the multiple transmission receive points (Multi-TRPs) transmission, that is multiple TRPs transmit data to a same user.  As shown in FIG. 1, both two TRPs transmit the data to a user equipment (UE) of the same user.  It should be noted that the two TRPs may transmit the data to the UE in a same time unit, or may transmit the data to the UE in different time units; Section [0059] The PDSCHs feeding back the A/Ns in the same slot, the DAI notified in the DCI indicates a scheduling cumulative index of PDSCH or the total Section [0060] When multi-TRPs transmission is supported, the PDSCH feeding back the A/N in the same slot may be from different TRPs; Section [0088] The PDSCHs transmitted by multiple TRPs may exist on the same time unit; Section [0176] Multiple pieces of DCI are used for scheduling the PDSCHs separately in a case where there is an ideal backhaul between the multiple TRPs; The PDSCHs scheduled by the multiple TRPs may be repeated TBs; The UE may be aware that the TBs carried by the multiple pieces of DCI are the same, to further increase the decoding accuracy, redundancy versions (RVs) configured in the multiple pieces of DCI should be different, and the UE may combine the PDSCHs transmitted by the multiple TRPs when demodulating the data; Section [0177] The PDSCHs scheduled by the multiple pieces of DCI may be repeated TBs; the prior art Yoshioka et al. US 20210259005 discloses in Section [0029] For example, in FIG. 1, the user terminal receives information indicating the repetition factor K through higher-layer signaling; Section [0007] In the repetition of a channel/signal, it is desirable to maintain the same transport block size (TBS) between repetitions; Section [0069] The repetition of the PDSCH is transmitted in K consecutive slots, and   furthermore, each repetition may be transmitted from a different TRP (that is, the TCI-state may be different); and the prior art ISLAM et al. US 20190246378 discloses in Section [0002] In some wireless communication systems, user equipments (UEs) wirelessly 
communicate with one or more transmit/receive points (TRPs) to receive data from the TRPs; Section [0039] The UE configured to receive multiple copies of a downlink transmission, e.g. by having multiple TRPs serving the UE send a duplicate copy of a downlink transport block (TB) transmission and/or a duplicate copy of control information.  The control information may be UE specific or group-common; Section [0082] During operation, the decoder of UE performs decoding and the decoding may be blind decoding that involves decoding all the possible 
		However, Jiang in view of Yoshioka and in further view of Islam do not render obvious in combination with other limitations in the independent claim 1 the claim elements receiving, by a wireless device, one or more radio resource control (RRC) messages
comprising at least one configuration parameter indicating a time interval for switching
between a first transmission reception point (TRP) and a second TRP over physical
downlink shared channel (PDSCH) transmission occasions, wherein the time interval is
selected from a plurality of time intervals; receiving a downlink control information indicating a number of the PDSCH transmission occasions for transmission repetitions of a transport block (TB); receiving, based on the time interval, a first portion of the transmission repetitions
of the TB from the first TRP via first transmission occasions of the number of the
PDSCH transmission occasions; receiving, based on the time interval, a second portion of the transmission repetitions of the TB from the second TRP via second transmission occasions of the
number of the PDSCH transmission occasions; and decoding the TB based on the first portion and the second portion. 
         However, Jiang in view of Yoshioka and in further view of Islam do not render obvious in combination with other limitations in the independent claim 20 the claim elements A system comprising: a base station comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors of the base station, cause the base station to: transmit one or more radio resource control (RRC) messages comprising at least one configuration parameter indicating a time interval for switching

PDSCH transmission occasions for transmission repetitions of a transport block (TB);
transmit, based on the time interval, a first portion of the transmission repetitions of the TB from the first TRP via first transmission occasions of the number of the PDSCH transmission occasions; and transmit, based on the time interval, a second portion of the transmission
repetitions of the TB from the second TRP via second transmission occasions of the number of the PDSCH transmission occasions; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors
of the wireless device, cause the wireless device to: receive the one or more radio resource control (RRC) messages; receive the downlink control information; receive the first portion of the transmission repetitions of the TB; receive the second portion of the transmission repetitions of the TB; and decode the TB based on the first portion and the second portion. 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


November 5, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477